
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.516



CHIRON CORPORATION COMPENSATION COMMITTEE CHARTER

ROLE


        The Compensation Committee (the "Committee") of the Board of Directors
(the "Board") of Chiron Corporation ("Chiron") assists the Board in fulfilling
its responsibility for oversight of the compensation plans and programs of
Chiron generally. In addition, the Committee approves the compensation of the
executive officers of Chiron and makes recommendations to the Board regarding
the compensation of the members of Chiron's Board for services as directors.

        The chairperson of the Committee, acting in consultation with all
committee members that are not otherwise affected by the issue or interest under
consideration, and in consultation with such other directors, representatives of
management, counsel or other advisors as the chairperson may deem appropriate,
may determine from time to time the scope of the Committee's authority under
this charter.

MEMBERSHIP AND STRUCTURE

        The Committee shall consist of at least three directors. A member shall
not be an officer or employee of Chiron, each member shall be free of any
relationship that, in the determination of the Board, would interfere with his
or her individual exercise of independent judgment and each member shall
otherwise be "independent" and qualified to serve as a member of the Committee
under applicable law and under the rules of the Nasdaq Stock Market, Inc. The
Committee shall review at least annually, and upon the occurrence of any
significant change, the qualification and independence of its members, and shall
report the result of this review to the full Board.

        Subject to the requirements described above with respect to Committee
membership, members of the Committee shall be appointed by the Board in
accordance with the Governance Agreement, dated as of November 20, 1994, between
Chiron and Novartis AG, as amended (as it may be further amended from time to
time, the "Governance Agreement"). Committee members shall serve at the pleasure
of the Board. The chairperson shall be appointed by the full Board.

        The Committee shall meet in person or telephonically at least two times
a year or more frequently when deemed necessary or desirable by the Committee or
its chairperson, at such times and places as the Committee determines.

COMMUNICATIONS/REPORTING

        The Committee may invite such members of management to its meetings as
it may deem desirable, consistent with the maintenance of confidentiality of
compensation discussions. The Committee shall meet in private executive session
at least annually to consider the performance and compensation of the Chief
Executive Officer ("CEO"). The Committee shall cause to be prepared, reviewed
and approved the annual report on executive compensation to be included in
Chiron's proxy statement. The Committee shall perform or cause to be performed
and approved by the Committee annually an evaluation of the performance of the
Committee of its role under this charter, including the duties and
responsibilities set forth in Annex A. The evaluation shall include
consideration of possible amendments to this charter, including the duties and
responsibilities set forth in Annex A. The performance evaluation may be
conducted in such manner as the Committee deems appropriate, and the result and
recommendations shall be reported to the Board by the chairperson or any other
member of the Committee. The chairperson shall report in a timely manner on
Committee activities to the full Board.

--------------------------------------------------------------------------------


EDUCATION

        Chiron is responsible for providing the Committee with educational
resources related to its role and duties and responsibilities, including
executive officer and director compensation practices, employee benefit and
compensation plan requirements and practices and any other material as may be
requested by the Committee.

AUTHORITY

        In discharging its oversight role, duties and responsibilities, the
Committee is empowered to cause and direct the investigation of any matter
within its role, with full power to cause independent counsel or other experts
or advisors to be retained for this purpose. The Committee may require any
officer or employee of Chiron or Chiron's outside lawyers to attend a meeting of
the Committee or to meet with any member of or consultants to the Committee and
to provide any information requested by the Committee or its member or
consultants. The Committee shall have the full authority of the Board to
discharge its duties and responsibilities, including the authority to select,
retain, terminate and approve the compensation and other terms of engagement of
independent compensation consultants, counsel, accountants or other experts or
advisors as the Committee deems appropriate in its discretion, without seeking
approval of the Board or management. The Committee may, in its discretion,
delegate all or a portion of its duties and responsibilities to a subcommittee
of the Committee. The Committee shall also have the resources that it deems
necessary to discharge its duties and responsibilities.

KEY DUTIES AND RESPONSIBILITIES

        The key duties and responsibilities of the Committee in carrying out its
role are delineated in Annex A to the Compensation Committee Charter. In
addition, the Committee may be subject to duties under the Governance Agreement.
Annex A will be reviewed annually, and updated if necessary, to reflect changes
in regulatory requirements, authoritative guidance and evolving oversight
practices. As the compendium of Committee duties and responsibilities, Annex A
will be considered to be incorporated in, and a part of, this charter.

        The Committee may rely on the expertise and knowledge of management,
compensation consultants, counsel, advisors and experts in carrying out its
oversight responsibilities. Management of Chiron is responsible for the
development and administration of Chiron's compensation and benefit plans and
programs. It is not the duty of the Committee to plan or conduct investigations,
to assure the adequacy or effectiveness of Chiron's compensation plans and
programs or to assure compliance with laws and regulations or with company's
policies, procedures and controls.

2

--------------------------------------------------------------------------------


ANNEX A


        The following are the key duties and responsibilities of the Committee:

1.To establish Chiron's general compensation philosophy, and oversee the
development and implementation of compensation programs, including employee
benefit plans and arrangements.

2.To review corporate goals and objectives relevant to the compensation of the
CEO, evaluate the performance of the CEO in light of those goals and objectives,
and set the CEO's compensation level based on this evaluation.

3.To review and approve the compensation of all other "officers" of Chiron as
defined in Section 16 of the Securities Exchange Act of 1934, as amended (the
"Exchange Act") and Rule 16a-1 promulgated thereunder (the "Section 16
Officers").

4.To make recommendations to the Board with respect to Chiron's incentive
compensation plans and equity-based plans, oversee the activities of the
individuals and committees responsible for administering these plans, including
the Stock Option Plan Administration Committee, and discharge any
responsibilities imposed on the committee by any of these plans.

5.To oversee regulatory compliance with respect to compensation matters,
including overseeing Chiron's policies on structuring compensation programs to
preserve tax deductibility, and, as and when required, reviewing and approving
performance goals and overseeing attainment of performance goals for purposes of
Section 162(m) of the Internal Revenue Code.

6.To review and approve any severance or similar termination payments proposed
to be made to any current or former Section 16 Officer.

7.To review and recommend to the Board the elements of compensation to be paid
to directors for service as directors.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.516



CHIRON CORPORATION COMPENSATION COMMITTEE CHARTER ROLE

ANNEX A

